


Exhibit 10.2

 

Void after May 22, 2015

Warrant No. 2008-1

 

 

THIS SECURITY AND ANY SHARES ISSUED UPON THE EXERCISE OR CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

AXS-ONE INC.

COMMON STOCK PURCHASE WARRANT

AXS-One Inc. (the “Company”), having its principal office as of the date hereof
at 301 Route 17 North, Rutherford, New Jersey 07070, hereby certifies that, for
value received, Sand Hill Finance, LLC, a California limited liability company,
or its registered assigns, is entitled, subject to the terms and conditions set
forth below, to purchase from the Company at any time on or from time to time on
or after May 22, 2008, and before 5:00 P.M., New York City time, on May 22, 2015
(the “Expiration Date”), One Hundred Thousand (100,000) fully paid and
non-assessable shares of Common Stock (as defined below), at the initial
Purchase Price per share (as defined below) of $0.01. The number of such shares
of Common Stock and the Purchase Price per share are subject to adjustment as
provided in Section 5.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

“Aggregate Purchase Price” has the meaning set forth in Section 3.1.

“Blue Sky Laws” means any state securities or “blue sky” laws.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New Jersey are authorized or required by law to remain
closed.

 

 

--------------------------------------------------------------------------------






“Company” includes the Company and any corporation which shall succeed to or
assume the obligations of the Company hereunder. The term “corporation” shall
include an association, joint stock company, business trust, limited liability
company or other similar organization.

“Common Stock” means the Company’s Common Stock, $.01 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares any dividends or distributions, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in
effect at the time.

“Holder” means any record owner of Warrants or Underlying Securities.

“Market Price” means with respect to any securities at any date (i) if the
principal trading market for such securities is an exchange, the average of the
closing sale prices per share for the last ten previous trading days in which a
sale was reported, as officially reported on any consolidated tape, (ii) if the
principal market for such securities is the over-the-counter market, the average
of the closing sale prices per share on the last ten previous trading days in
which a sale was reported as set forth by the over the counter bulletin board
or, (iii) if the security is not listed on another exchange or the over the
counter bulletin board, the average of the closing sale prices per share on the
last ten previous trading days in which a sale was reported as set forth in the
National Quotation Bureau sheet listing such securities for such days.
Notwithstanding the foregoing, if there is no reported closing sale price, as
the case may be, reported on any of the ten trading days preceding the event
requiring a determination of Market Price hereunder, then the Market Price shall
be the average of the high bid and asked prices for the last ten previous
trading days in which a sale was reported; and if there is no reported high bid
and asked prices, as the case may be, reported on any of the ten trading days
preceding the event requiring a determination of Market Price hereunder, then
the Market Price shall be determined in good faith by resolution of the Board of
Directors.

“Nasdaq” means the Nasdaq Capital Market or Nasdaq Global Market.

“Notice” has the meaning set forth in Section 19.

“Original Issue Date” means May 22, 2008.

“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 5 or 6.

 

 

2

 

--------------------------------------------------------------------------------






“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.

“Purchase Price per share” means $0.01 per share, as may be adjusted from time
to time in accordance with Section 5 or 6.

“registered” and “registration” refer to a registration effected by filing a
registration statement in compliance with the Securities Act, to permit the
disposition of Underlying Securities issued or issuable upon the exercise of
Warrants, and any post-effective amendments and supplements filed or required to
be filed to permit any such disposition.

“Securities Act” means the Securities Act of 1933 as the same shall be in effect
at the time.

“Underlying Securities” means any Common Stock or Other Securities issued or
issuable upon exercise of Warrants.

“Warrant” means, as applicable, (i) the Warrants dated as of the date hereof,
originally issued by the Company pursuant to the Purchase Agreement, of which
this Warrant is one, evidencing rights to purchase up to an aggregate of 100,000
shares of Common Stock, and all Warrants issued upon transfer, division or
combination of, or in substitution for, any thereof (all Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised) or (ii) each right as
set forth in this Warrant to purchase one share of Common Stock, as adjusted
from time to time in accordance with Section 5 or 6.

1. Registration. The Company shall provide notice to the Holder in the event
that the Company proposes to register any of the Underlying Securities under the
Securities Act and, at the written request of the Holder, shall include the
Underlying Securities purchasable or purchased by such Holder pursuant to this
Warrant in any applicable registration statement.

2. Sale or Exercise Without Registration. If, at the time of any exercise,
transfer or surrender for exchange of a Warrant or of Underlying Securities
previously issued upon the exercise of Warrants, such Warrant or Underlying
Securities shall not be registered under the Securities Act, the Company may
require, as a condition of allowing such exercise, transfer or exchange, that
the Holder or transferee of such Warrant or Underlying Securities, as the case
may be, furnish to the Company an opinion of counsel, reasonably satisfactory to
the Company, to the effect that such exercise, transfer or exchange may be made
without registration under the Securities Act and without registration or
qualification under any applicable Blue Sky Laws.

 

 

3

 

--------------------------------------------------------------------------------






3. Exercise of Warrant.

3.1. Exercise in Full. Subject to the provisions hereof (including Section 10
hereof), at any time on or after May 22, 2008, this Warrant may be exercised in
full by the Holder hereof by surrender of this Warrant, with the form of
subscription at the end hereof duly executed by such Holder, to the Company at
its principal office set forth at the head of this Warrant (or such other
location as the Company from time to time may advise the Holder in writing),
accompanied by payment, in cash or by certified or official bank check payable
to the order of the Company, in the amount obtained (the “Aggregate Purchase
Price”) by multiplying (a) the number of shares of Common Stock then issuable
upon exercise of this Warrant by (b) the Purchase Price per share on the date of
such exercise.

3.2. Partial Exercise. Subject to the provisions hereof (including Section 10
hereof), at any time on or following May 22, 2008, this Warrant may be exercised
in part by surrender of this Warrant in the manner and at the place provided in
Section 3.1 except that the amount payable by the Holder upon any partial
exercise shall be the amount obtained by multiplying (a) the number of shares of
Common Stock designated by the Holder in the subscription at the end hereof by
(b) the Purchase Price per share on the date of such exercise. Upon any such
partial exercise, the Company at its expense shall forthwith issue and deliver
to or upon the order of the Holder hereof a new Warrant or Warrants of like
tenor, in the name of the Holder hereof or as such Holder (upon payment by such
Holder of any applicable transfer taxes and subject to the provisions of Section
2) may request, calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock equal to the number of such shares issuable
prior to such partial exercise of this Warrant minus the number of such shares
designated by the Holder in the subscription at the end hereof.

3.3. Certain Exercises. If an exercise of this Warrant is to be made in
connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.

4. Delivery of Stock Certificates on Exercise. As soon as practicable after the
exercise of this Warrant in full or in part, the Company at its own expense
(including the payment by it of any applicable issue taxes) shall cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes and subject to the
provisions of Section 2) may direct, a certificate or certificates for the
number of fully paid and non-assessable shares of Common Stock or Other
Securities to which such Holder shall be entitled upon such exercise, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
cash equal to such fraction multiplied by the then current Market Price of one
full share.

 

 

4

 

--------------------------------------------------------------------------------






5. Adjustment for Dividends.

(a) In case at any time or from time to time after the Original Issue Date, the
Company shall at any time declare or pay a dividend upon its Common Stock
payable in shares of Common Stock, the number of shares of Common Stock
acquirable upon exercise hereof shall be increased by the number of shares that
would have been issued pursuant to such dividend with respect to the shares
acquirable hereunder as of the record date for such dividend.

(b) If the number of shares of Common Stock outstanding at any time after the
Original Issue Date is decreased by a combination or reverse stock split of the
outstanding shares of Common Stock, the Purchase Price per share shall be
increased in proportion to such decrease. If the number of shares of Common
Stock outstanding at any time after the Original Issue Date is increased by a
forward stock split of the outstanding shares of Common Stock or otherwise, the
number of shares of Common Stock acquirable upon exercise hereof shall be
increased by the number of shares that would have been issued had this Warrant
been fully exercised as of the date of such forward stock split or other
transaction resulting in an increase in the outstanding shares of Common Stock.

(c) Upon each adjustment to the Purchase Price per share, the Holder of this
Warrant shall thereafter be entitled to purchase, at the Purchase Price per
share resulting from such adjustment, the number of shares of Common Stock
obtained by multiplying the Purchase Price per share in effect immediately prior
to such adjustment by the number of shares of Common Stock purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Purchase Price per share resulting from such adjustment.

6. Reorganization, Consolidation, Merger. In case the Company after the Original
Issue Date shall (a) effect a reorganization, (b) consolidate with or merge into
any other Person, or (c) transfer all or substantially all of its properties or
assets to any other Person under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, the Holder of this Warrant,
upon the exercise hereof as provided in Section 3 at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall be entitled to receive (and
the Company or its successors or assigns shall be entitled to deliver), in lieu
of the Underlying Securities issuable upon such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant immediately prior thereto. Upon receipt of
such stock and other securities and property (including cash), if any, the
rights of the Holder under this Warrant shall terminate and cease and this
Warrant shall expire and be of no force and effect. In any such case, the
Company (or its successors or assigns) shall be entitled to make appropriate
adjustments in the application of the provisions of this Warrant with respect to
the rights and interests of the Holder after such reorganization, merger,
consolidation or dissolution. The Company shall not effect any such
reorganization, consolidation, merger or dissolution, unless prior to or
simultaneously with the consummation thereof, the successor corporation
resulting from such consolidation or merger or the corporation purchasing such
assets shall confirm or assume, by written instrument, the obligation to deliver
to each Holder the shares of stock, cash, other securities or assets to which,
in accordance with the foregoing provisions, each Holder may be entitled to and
all other obligations of the Company under this Warrant.

 

 

5

 

--------------------------------------------------------------------------------






7. Further Assurances; Reports. The Company shall take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Underlying Securities upon the exercise
of all Warrants from time to time outstanding. For so long as the Holder holds
this Warrant, the Company shall deliver to the Holder contemporaneously with
delivery to the holders of Common Stock, a copy of each report of the Company
delivered to such holders.

8. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the Underlying Securities, the Company shall, upon request, at its expense,
promptly cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, and the number of
shares of Common Stock or Other Securities outstanding or deemed to be
outstanding. The Company shall forthwith mail a copy of each such certificate to
the Holder.

9. Notices of Record Date. In the event of

(a) any taking by the Company of a record of its stockholders for the purpose of
determining the stockholders thereof who are entitled to receive any dividend or
other distribution (other than a quarterly dividend payable solely in cash), or
any right to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities or property, or to receive any other right, or
for the purpose of determining stockholders who are entitled to vote in
connection with any proposed capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all the assets of the Company to or
consolidation or merger of the Company with or into any other Person, or

(b) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then and in each such event the Company shall mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right and (ii) the
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the Holders of record of
Underlying Securities shall be entitled to exchange their shares of Underlying
Securities for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 20 days prior to the date therein specified.

 

 

6

 

--------------------------------------------------------------------------------






10. Reservation of Stock Issuable on Exercise of Warrants. The Company shall at
all times reserve and keep available for issue upon the exercise of the Warrants
such number of its authorized but unissued shares of Common Stock (or Other
Securities) as will be sufficient to permit the exercise in full of all
outstanding Warrants.

11. Exchange of Warrants. Subject to the provisions of Section 2, upon surrender
for exchange of this Warrant, properly endorsed, to the Company, as soon as
practicable, the Company at its own expense shall issue and deliver to or upon
the order of the Holder thereof a new Warrant or Warrants of like tenor, in the
name of such Holder or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face of
this Warrant so surrendered.

12. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement or other collateral reasonably satisfactory in form and
amount to the Company and its transfer agent or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu thereof, a new Warrant of like tenor.

13. Warrant Agent. The Company may, by written notice to each Holder of a
Warrant, appoint an agent having an office in New York, New York, for the
purpose of issuing Common Stock (or Other Securities) upon the exercise of the
Warrants pursuant to Section 3, exchanging Warrants pursuant to Section 11, and
replacing Warrants pursuant to Section 12, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.

14. Remedies. The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant may not
be adequate, and that such terms may be specifically enforced by a decree for
the specific performance of any agreement contained herein or by an injunction
that may be sought against a violation of any of the terms hereof or otherwise.

15. No Rights as Stockholder. This Warrant does not entitle the Holder hereof to
any voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

16. Negotiability. Subject to Section 2, this Warrant is issued upon the
following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees that:

(a) subject to the provisions of this Warrant, title to this Warrant may be
transferred by endorsement (by the Holder hereof executing the form of
assignment at the end hereof); and

 

 

7

 

--------------------------------------------------------------------------------






(b) until this Warrant is transferred on the books of the Company, the Company
may treat the registered Holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

17. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of law. Each of the Holder and the Company hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Warrant
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of notices at its address
specified in Section 19. Each of the Holder and the Company further waives any
objection to venue in the State of New York, County of New York and any
objection to an action or proceeding in such state and county on the basis of
forum non conveniens. Each of the Holder and the Company also waives any right
to trial by jury.

18. Headings. The headings of the sections of this Warrant are for convenience
and shall not by themselves determine the interpretation of this Warrant.

19. Notices. Any notice or other communication required or permitted to be given
hereunder (each a “Notice”) shall be given in writing and shall be made by
personal delivery or sent by courier or certified or registered first-class mail
(postage pre-paid), addressed to a party at its address shown below or at such
other address as such party may designate by three days’ advance Notice to the
other party.

Any Notice to the Holder shall be sent to the address for such Holder set forth
on books and records of the Company.

Any Notice to the Company shall be sent to:

AXS-One Inc.

301 Route 17 North

Rutherford, New Jersey 07070

Attention: Chief Financial Officer

Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).

20. Entire Agreement; Successors and Assigns. This Warrant constitutes the
entire contract between the parties relative to the subject matter hereof. This
Warrant supersedes any previous agreement among the parties with respect to the
subject matter hereof. The terms and conditions of this Warrant shall inure to
the benefit of and be binding upon the respective permitted executors,
administrators, heirs, successors and assigns of the parties. Nothing in this
Warrant, expressed or implied, is intended to confer upon any party, other than
the Holder and the Company, any rights, remedies, obligations or liabilities
under or by reason of this Warrant.

 

 

8

 

--------------------------------------------------------------------------------






21. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be deemed prohibited or invalid under
such applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Warrant.

22. Amendments and Waivers. Any provision of this Warrant may be amended and the
observance of any provision of this Warrant may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Holder of the Warrant.

23. Construction. Words (including capitalized terms defined herein) in the
singular shall be held to include the plural and vice versa as the context
requires. The words “herein”, “hereinafter”, “hereunder” and words of similar
import used in this Warrant shall, unless otherwise stated, refer to this
Warrant as a whole and not to any particular provision of this Warrant. All
references to “$” in this Warrant and the other agreements contemplated hereby
shall refer to United States dollars (unless otherwise specified expressly). Any
reference to any gender includes the other genders.

[Signature page follows.]

 

 

9

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of May 22, 2008.

 

 

 

AXS-ONE INC.



 

By: 


/s/ Joseph P. Dwyer

 

 

 

Name: Joseph P. Dwyer
Title: Chief Financial Officer

 

[Signature Page to Common Stock Purchase Warrant]

 

 

10

 

--------------------------------------------------------------------------------






 

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To: AXS-ONE INC.

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,        *        shares of Common Stock of AXS-One Inc., and herewith
makes payment of $__________ and requests that the certificates for such shares
be issued in the name of, and delivered to, ___________________, whose address
is _______________________.

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
convert the attached Warrant into shares in the manner specified in such
Warrant. This conversion is exercised with respect to _______ of the shares
covered by such Warrant.

[Strike paragraph above that does not apply.]

The undersigned represents that the undersigned is acquiring such securities for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof (except for any resale pursuant to, and in
accordance with a valid registration statement effective under the Securities
Act of 1933).

Dated:

 

 

 


 

 

 

 

(Signature must conform in all respects to the name of the Holder as specified
on the face of the Warrant)



 

 


 

 

 

 

(Address)

*

Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised).

 

 

11

 

 

--------------------------------------------------------------------------------






FORM OF ASSIGNMENT

(To be signed by the Holder only upon transfer of Warrant)

For value received, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the within Warrant to
purchase _________ shares of Common Stock of AXS-One Inc. to which the within
Warrant relates, and hereby does irrevocably constitute and appoint
______________________________ Attorney to transfer such right on the books of
AXS-One Inc. with full power of substitution in the premises. The Warrant being
transferred hereby is one of the Warrants issued by AXS-One Inc. as of
___________, 2008 to purchase an aggregate of 100,000 shares of Common Stock.

Dated: _______________

 

 

 


 

 

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



 

 


 

 

 

 

(Address)

 

 

 



Signature guaranteed by a bank or trust company having its principal office in
New York City or by a Member Firm of the New York Stock Exchange or American
Stock Exchange

 

 

 

 

 

12

 

--------------------------------------------------------------------------------